   Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 1 of 16



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


 IN RE NAMENDA DIRECT PURCHASER
 ANTITRUST LITIGATION
                                      Case No. 1:15-cv-07488-CM-RWL
 THIS DOCUMENT RELATES TO:
 All Direct Purchaser Actions




PLAINTIFFS’ OPPOSITION TO FOREST’S MOTION IN LIMINE NO. 2 SEEKING TO
      EXCLUDE GENERAL STATISTICAL EVIDENCE OF OUTCOMES IN
         UNRELATED PHARMACEUTICAL PATENT LITIGATIONS
       Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 2 of 16



                                                 TABLE OF CONTENTS


I.      INTRODUCTION .............................................................................................................. 1

II.     ARGUMENT ...................................................................................................................... 1

        A.        This Court Already Resolved the Admissibility of Mr. Johnston’s
                  Testimony on Statistical Evidence at the Daubert Stage. ....................................... 1

        B.        Generalized Statistical Evidence on Patent Cases Is Highly Relevant and
                  Not Prejudicial to the Issues in This Reverse Payment Case for Two
                  Reasons. .................................................................................................................. 4

                  1.         Forest’s Reasoning Is Based on Its Continuing Misapprehension That This
                             Is a Patent Infringement Case..................................................................... 4

                  2.         Forest’s Beliefs Are Highly Relevant to This Antitrust Case...................... 6

                  3.         Statistical Studies Are Highly Probative of a Reasonable Litigants’ Beliefs
                             ..................................................................................................................... 7

III.    CONCLUSION ................................................................................................................. 11




                                                                            i
        Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 3 of 16



                                               TABLE OF AUTHORITIES

Cases

Dolphin Tours, Inc. v. Pacifico Creative Serv., Inc.,
  773 F.2d 1506 (9th Cir. 1985) .................................................................................................... 7

FTC v. Actavis, Inc.
  570 U.S. 136 (2013) ................................................................................................................... 6

Grand River Enterprises Six Nations, Ltd. v. King
  2009 WL 1739893 (S.D.N.Y. June 16, 2009) ............................................................................ 3

Hart v. BHH, LLC
  2019 WL 1494027 (S.D.N.Y. Apr. 4, 2019) .............................................................................. 3

In re Androgel Antitrust Lit. (No. II)
   2018 WL 2984873 (N.D. Ga. June 14, 2018) ....................................................................... 9, 10

In re Methyl Tertiary Butyl Ether Prods. Liab. Litig.,
   2008 WL 1971538 (S.D.N.Y. May 7, 2008) .............................................................................. 6

In re Namenda Direct Purchaser Antitrust Litig.
   331 F. Supp. 3d 152 (S.D.N.Y. 2018) ................................................................... 2, 3, 4, 5, 6, 9

Murphy Tugboat Co. v. Crowley,
 658 F.2d 1256 (9th Cir. 1981) ................................................................................................... 7

United States v. Monsalvatge,
  850 F.3d 483 (2d Cir. 2017)…………………………………………………………………..11

Statutes

Fed. R. Evid. 403……………………………...…………………………………………………11




                                                                         ii
      Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 4 of 16



I.     INTRODUCTION

       Plaintiffs request that this Court deny Forest’s motion in limine No. 2 (“MIL No. 2”)

(ECF No. 756), which seeks to exclude evidence of statistical studies on which Plaintiffs’ expert

relies. First, Forest’s motion fails for procedural reasons. Notably absent from Forest’s

Memorandum In Support of MIL No. 2 (“Defs.’ Br.”) (ECF No. 757) is any acknowledgement

that Forest previously made the same argument at the Daubert stage, and the Court rejected it.

Forest’s motion is an untimely motion for reconsideration of the Court’s Daubert ruling and

should be rejected for that reason alone.

       Second, Forest’s motion also fails on the merits. Forest’s argument that Mr. Johnston’s

opinions based on the statistical studies lack “relevance” is premised on the misapprehension that

this is a “patent infringement case.” But as this Court recognized at the Daubert stage, this is

“not a patent infringement case.” One of the key issues in this antitrust case is how a reasonable

litigant would have viewed its likelihood of success in the Namenda patent litigation. The

evidence is undisputed that reasonable litigants are aware of, and rely upon, statistical studies of

patentee win rates when evaluating their likelihood of success. As such, the statistical studies are

highly probative of an important issue in the case, and the only supposedly prejudicial effect is

premised on Forest’s misapprehension that this is a patent infringement case.

II.    ARGUMENT

       A.      This Court Already Resolved the Admissibility of Mr. Johnston’s Testimony
               on Statistical Evidence at the Daubert Stage.

       Notably absent from Forest’s brief is any recognition that this Court already rejected

Forest’s challenge to Mr. Johnston’s testimony regarding the statistical studies. At the Daubert

stage, Forest moved to preclude Mr. Johnston from testifying on various issues including the

very same statistical studies at issue in MIL No. 2. Regarding them, Forest wrote:



                                                     1
      Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 5 of 16



       In addition to his improper opinions on the merits of the patent case, Mr. Johnston
       offers several other reasons why he thinks Forest was likely to lose at trial. . . . [H]e
       cites statistical analyses in support of his blanket claim that patents usually do not
       hold up in litigation, again implying that the ‘703 patent was likely to fail. [Johnston
       Report] ¶¶ 87-109. . . . All of these opinions are impermissible because they seek
       to undermine the statutory presumption of patent validity, which indisputably
       applied to the ‘703 patent, and which could be overturned only by clear and
       convincing evidence.

ECF No. 644 at 10 (emphasis added). After reviewing the very same paragraphs of Mr.

Johnston’s report that Forest challenges here (i.e., ¶¶ 87-109), this Court flatly rejected not only

Forest’s argument, but also its underlying reasoning based on the “statutory presumption of

patent validity”:

       Defendants complain that Mr. Johnston is not allowed to provide opinions that
       undermine the statutory presumption of patent validity - a presumption, they argue,
       that can be overturned only by clear and convincing evidence. After a review of the
       challenged portions of Mr. Johnston’s report, it is clear that his opinions do
       nothing of the sort. (See Johnston Rep. ¶ 76-86; 87-109; 112-20.) Again,
       Defendants are free to cross-examine Mr. Johnston and to argue that he gave
       insufficient weight to that hard-to-disprove presumption.

In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 189 (S.D.N.Y. 2018)

(McMahon, J.) (emphasis added) (“Namenda V”).

       Apparently dissatisfied with the Court’s prior ruling and analysis – but unwilling even to

acknowledge its existence or confront its reasoning – Forest simply ignores it. Forest seeks to

exclude Mr. Johnston’s testimony on precisely the very same ground this Court previously

rejected:

       Generalized evidence of the outcomes for brand and generic companies in all
       Hatch-Waxman litigations throughout the United States has no bearing on the
       merits of the specific patent case brought by Forest against Mylan and the other
       generic manufacturers . . . What DPPs seek to do here is especially concerning, as
       it appears to be an attempt to make an end-run around the presumption of patent
       validity and the high evidentiary bar attendant in mounting an invalidity defense
       on the merits by clear and convincing evidence.




                                                  2
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 6 of 16



Defs.’ Br. at 1-2 (emphasis added). The Court properly rejected this argument the first time.

Namenda V, 331 F. Supp. 3d at 189.

       Given the foregoing history, Forest’s MIL No. 2 should be denied as procedurally

improper. First, it is an untimely motion for reconsideration. Grand River Enterprises Six

Nations, Ltd. v. King, No. 02–cv–5068 (JFK), 2009 WL 1739893, at *1 (S.D.N.Y. June 16,

2009) (“A party’s failure to make a motion for reconsideration in a timely manner is by itself a

sufficient basis for denial of the motion.”); S.D.N.Y.R. 6.3 (“Unless otherwise provided by the

Court or by statute or rule . . . a notice of motion for reconsideration or reargument of a court

order determining a motion shall be served within fourteen (14) days after the entry of the

Court’s determination of the original motion . . .”). Second, under the Third Amended Case

Management Order, Daubert challenges to expert testimony were due on November 17, 2017.

ECF No. 397 at 2. As reflected by the fact that Forest previously sought to exclude this same

evidence at the Daubert stage, Forest’s MIL No. 2 is a thinly-disguised Daubert motion rather

than a “motion in limine” and should be rejected on that ground as well. United States v. Teva

Pharm. USA, Inc., Civ. No. 13-cv-3702, 2019 WL 1245656, at *12 (S.D.N.Y. Feb. 27, 2019)

(McMahon, J.) (“As far as this court is concerned, the Parties have waived any Daubert

arguments by not raising them at summary judgment. If I can consider an expert’s [testimony] at

summary judgment, a jury can consider it at trial.”); Hart v. BHH, LLC, Civ. No. 15-cv-4804,

2019 WL 1494027, at *1 (S.D.N.Y. Apr. 4, 2019) (“But these are classic Daubert questions

which could have been raised in the first Daubert motion. Accordingly, this Court construes

Defendants’ second motion in limine as an untimely Daubert motion in violation of this Court’s

scheduling order or as an untimely motion for reconsideration.”). Third, even if Forest desired




                                                  3
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 7 of 16



late reconsideration, it should have at least acknowledged the Court’s prior ruling and explained

any alleged shortcomings in that reasoning. Forest did not even attempt that here.

       B.      Generalized Statistical Evidence on Patent Cases Is Highly Relevant and Not
               Prejudicial to The Issues in This Reverse Payment Case for Two Reasons.

       Even if the Court addresses Forest’s MIL No. 2 on the merits, the motion fails. Forest is

demonstrably wrong when it argues that “DPPs cannot provide any explanation for why

evidence of brand and generic companies’ performance in patent litigations, in general, has any

relevance” (Defs.’ Br. at 4) in a reverse-payment case under Actavis. In fact, not only can

Plaintiffs provide this explanation, Plaintiffs did provide this explanation in the Daubert briefing

relating to Mr. Johnston. See, e.g., ECF No. 654 at 16. For the reasons that follow: (1) a

reasonable litigant’s beliefs regarding the patent merits are highly relevant to both whether

Forest violated the antitrust laws and Plaintiffs’ damages from that violation; and (2) statistical

studies on patent litigation outcomes available at the time of the challenged reverse-payment

settlement are highly probative of a reasonable litigant’s beliefs regarding likelihood of success.

Tellingly absent from Forest’s brief is any challenge to either of these two dispositive points.

               1.      Forest’s Reasoning Is Based on Its Continuing Misapprehension That This
                       Is a Patent Infringement Case.

       Forest argues that historical statistical studies regarding other patent infringement cases

are “not relevant to whether a specific patent is infringed or should be upheld as valid.” Defs.’

Br. at 2 (emphasis in original). If this was a patent infringement case and if the jury was being

asked to determine whether the ‘703 Patent “is infringed or should be upheld as invalid,”

Forest’s argument might be cognizable. But as this Court explained some time ago, “this is an

antitrust case, not a patent infringement case; the Court’s concern with the technical issues of

patent infringement and validity is indirect.” Namenda V, 331 F. Supp. 3d at 187. Forest clearly

understands this distinction: its proposed verdict form does not ask the jury to decide whether the


                                                  4
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 8 of 16



‘703 Patent claims are “valid” or “infringed” as in a patent infringement case. ECF No. 704-1 at

4 (Nos. 9-12). The same is true of Plaintiffs’ verdict form. ECF No. 702-1. Because the jury is

not being asked to reach a conclusion on whether the patent was in fact “infringed” or was in fact

“invalid,” Forest’s entire argument misses the mark.

       Consistent with the parties’ proposed verdict forms, and as this Court has noted, Mr.

Johnston is not opining that the patent claims are invalid or not infringed, but rather is offering an

opinion about a reasonable litigant’s assessment of Mylan’s likelihood of success:

       Mr. Johnston is not opining that the ‘703 is invalid, or that Mylan did not infringe
       the patent. Instead, he offers a “reasonable patent attorney’s” assessment of the
       likelihood that Mylan would win its patent case – exactly the sort of assessment he
       would have offered his client during the nearly two decades when he served as
       Chief Patent Counsel of Hoffman-LaRoche.

Namenda V, 331 F. Supp. 3d at 187. As described further below, the jury will be asked

questions whose answers turn on the beliefs of a reasonable litigant. It therefore matters not

whether the statistical studies are probative evidence of whether the ‘703 Patent was in fact

infringed or valid; what matters is that the evidence is undisputed that the challenged statistical

studies are highly probative of the likelihood of success that a reasonable litigant in the Namenda

patent litigation would have perceived.

       For the same reason, Forest’s citations are inapposite. Forest cites cases for the

unremarkable proposition that in a patent infringement case, when a jury is tasked with

determining whether patent claims are actually valid or infringed, the evidence relating to the

patent at issue controls the outcome on those particular issues. Defs.’ Br. at 2-3. But again, this

is not a patent infringement case, and the jury is not being asked to decide whether the patent

claims are actually infringed and valid.




                                                  5
      Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 9 of 16



                2.      Forest’s Beliefs Are Highly Relevant to This Antitrust Case.

        This Court has previously recognized that “Forest’s understanding of the strength of its

patent is highly relevant to this case.” ECF No. 684 at 1 (emphasis added). Notwithstanding that

Forest has asserted privilege, thereby blocking all discovery into its subjective beliefs, Forest’s

beliefs are relevant for two distinct reasons. First, regarding whether Forest’s reverse-payment

settlement with Mylan violated the laws, the “relevant antitrust question” is why Forest agreed to

pay Mylan tens of millions of dollars. FTC v. Actavis, Inc., 570 U.S. 136, 158 (2013)

(“Although the parties may have reasons to prefer settlements that include reverse payments, the

relevant antitrust question is: What are those reasons?”). If Forest paid Mylan to eliminate the

risk of losing the patent litigation, its reverse payment likely violated the antitrust laws. Id. at

157 (holding that a reverse payment made “to prevent the risk of competition . . . constitutes the

relevant anticompetitive harm”). From the objective evidence, a jury can properly infer what

Forest, presumed to be a reasonable profit maximizing decision maker, believed. Second,

Forest’s beliefs are relevant to one of Plaintiffs’ damages theory. As this Court knows, one of

Plaintiffs’ experts (i.e., Professor Elhauge) offers opinions on what “the settlement entry date

would have been in a no-payment settlement.” Namenda V, 331 F. Supp. 3d at 172. One of the

inputs to Professor Elhauge’s economic analysis, if Forest and Mylan had decided to waive

privilege, would be the settling parties’ bona fide beliefs regarding the strength or weakness of

the patent and Namenda patent litigation. Declaration of Joseph Opper (“Opper Decl.”) Ex. 11,

Elhauge Rpt, ¶¶ 17, 67-74. Prof. Elhauge is entitled to rely on the objective view of a reasonable

litigant, particularly when the defendant’s actual beliefs are withheld or when their bona fides are

called into question. Id. ¶ 17. Cf. In re Methyl Tertiary Butyl Ether Prods. Liab. Litig., Nos.

1:00-1898, MDL 1358 (SAS), M21-88, 2008 WL 1971538, at *11 (S.D.N.Y. May 7, 2008)

(crediting plaintiffs’ expert’s opinion that the parties would behave in “economically rational”


                                                   6
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 10 of 16



ways); Dolphin Tours, Inc. v. Pacifico Creative Serv., Inc., 773 F.2d 1506, 1511 (9th Cir. 1985)

(plaintiffs “must presume the existence of rational economic behavior in the hypothetical free

market”); Murphy Tugboat Co. v. Crowley, 658 F.2d 1256, 1262 (9th Cir. 1981) (a “reasonable

jury could not . . . indulge in the assumption that a competitor would follow a course of behavior

other than that which it believed would maximize its profits”).

                3.      Statistical Studies Are Highly Probative of a Reasonable Litigants’ Beliefs

        Against this legal backdrop, it is undisputed that reasonable litigants monitor and utilize

statistical studies when evaluating likelihood of success in patent infringement cases. As Mr.

Johnston explained, “a reasonable and competent patent attorney faced with a request to evaluate

the likelihood of success in a patent litigation would . . . be aware of the statistical studies . . .

and would have his or her own experience in patent litigations that in all likelihood would

confirm the challenges for a patent owner prevailing in a patent infringement case.” Opper Decl.

Ex. 12, Johnston Rpt, ¶ 111; id. at 28 n.49 (explaining why “a reasonable and competent patent

attorney would [] ascribe some predictive value to those [statistical] studies”); id. ¶ 393 (“[A]

reasonable and competent patent attorney asked to evaluate the parties’ likelihood of success in

the Namenda Litigation would start from an understanding position that it is difficult for a patent

holder to overcome invalidity challenges and simultaneously prove infringement at trial. From

statistical sources available in 2009–2010, the patent attorney would have understood that

statistically, on average, a patent litigation defendant had approximately a 65 to 75% chance of

success.”)

        Like Mr. Johnston, Forest’s expert Mr. McKelvie affirmatively relied on a statistical

study in formulating his opinions in this case and in opining that Judge Sleet was likely to rule

for Forest in the Namenda Patent Litigation. Opper Decl. Ex. 13, McKelvie Rpt, ¶¶ 36, 38-39.




                                                    7
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 11 of 16



And Mr. McKelvie admitted at his deposition the importance of these types of studies for patent

attorneys:

        Q.      Do you agree that early in a patent infringement lawsuit, statistical studies
                can be a helpful tool for patent attorneys in getting a general sense for
                likelihood of success?

        A.      Yes.

        Q.      Over the course of your professional career, you have reviewed various
                statistical studies addressing likelihood of success in patent litigation,
                correct?

        A.      Yes.

Opper Decl. Ex. 14, McKelvie Oct. 18, 2017 Dep., at 69:20-70:7; Opper Decl. Ex. 13, McKelvie

Rpt, ¶ 40 (arguing that the statistics are “not that helpful” but acknowledging that “statistics on

the success of claims and defenses before judges, juries, and the court of appeals” to be “some

help in giving guidance to a litigant and trial lawyer”). The fact that both Forest’s and Plaintiffs’

experts acknowledged the significance of statistical studies, recognized that reasonable litigants

rely upon them in assessing likelihood of success, and offered opinions based on different

statistical studies should dispose of this motion. Forest’s criticisms are better reserved for cross

examination.

        Beyond merely rejecting Forest’s Daubert challenge to Mr. Johnston’s reliance on the

statistical studies (supra), the Court seemingly highlighted the reasonableness of Mr. Johnston’s

reliance on the statistical studies as providing an “actual track record in real litigations”:

        [Mr. Johnston] then examines other information that a reasonable patent counsel
        who was evaluating whether or not to settle a case would have taken into account.
        He explained data that showed the statistical likelihood that either a patentee or
        a challenger would win a Hatch-Waxman lawsuit – the actual track record in
        real litigations. He then evaluated, in the manner that a reasonable and competent
        patent attorney would, the information that was available to him about the merits
        of the Namenda litigation between Forest and Mylan. . . . In short, he does exactly




                                                   8
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 12 of 16



       what he did time and again during his years as Chief Patent Attorney at Hoffman-
       LaRoche.

Namenda V, 331 F. Supp. 3d at 186 (emphasis added). Notably, Forest has not identified any

reason why reasonable litigants would not consider statistical studies on outcomes in patent cases

when settling, particularly given that those studies reflect the historical averages for what

happens when they do not settle.

       This Court is not the only Court to recognize the propriety of this type of statistical

evidence in Actavis-type cases. In In re Androgel Antitrust Litigation (No. II), the plaintiffs

offered the expert testimony of a patent attorney, Mr. Jack Goldstein, regarding “how a

reasonable and competent patent attorney would have advised litigants in [the settling parties’]

positions” as to, inter alia, “the likelihood of success in the [patent] litigation.” In re Androgel

Antitrust Lit. (No. II), Civ. No. 1:09-cv-955-TWT, 2018 WL 2984873, at *5 (N.D. Ga. June 14,

2018). The brand name drug company moved to exclude Mr. Goldstein’s analysis, which was

predicated in part on statistical analyses regarding likelihood of success. Id. at *6.

       The In re Androgel court rejected that challenge:

       Goldstein began his analysis by using two studies available at the time of the
       settlement to assess what the average outcomes were in patent cases involving a
       generic defendant. Using these studies, it is Goldstein’s opinion that on average a
       brand manufacturer plaintiff would have about a 25-30% chance of winning a
       Hatch-Waxman patent infringement case. Goldstein then examined the merits of
       the underlying patent litigation in this case to determine whether [the brand
       company’s] position was stronger or weaker than the average Hatch-Waxman
       plaintiff. Goldstein found that it was weaker than the average, although not by a
       lot. Goldstein estimated that a reasonable and competent patent attorney would
       have discounted Solvay’s chances of success by about 10%, meaning that it would
       have had between a 15-20% chance of succeeding in the underlying litigation.
       Goldstein clearly has a methodology, even if the Defendants believe it to be a weak
       one. Similarly, Goldstein’s opinions on the merits, cost, and timing of the litigation
       are reliable enough to be put to a jury. Although the Defendants argue that his
       views on the law are unreliable because they are incorrect, that is something on
       which reasonable and competent patent attorneys can disagree.




                                                  9
     Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 13 of 16



Id. at *6-7 (emphasis added). In addition to a full-blown analysis of the merits of several of

Mylan’s patent defenses, Mr. Johnston also provides the same type of analysis approved in

Androgel as a cross-check. Specifically, Mr. Johnston concluded that “viewed conservatively,

the statistics show that, on average, a patent litigation defendant had at least a 60% chance of

success” and that “it is [his] opinion that Mylan’s case was stronger than the average accused

infringer’s case” so that “speaking conservatively Mylan’s likelihood of success was greater than

60%.” Opper Decl. Ex. 12, Johnston Report, ¶ 393; see also id. ¶ 16a.

        Forest’s Brief fails to offer any reason why – in the context of this antitrust case –

historical patentee win rates are not highly relevant to a reasonable litigant’s assessment of

likelihood of success. Indeed, as the Androgel court recognized, one acceptable approach for

estimating a reasonable litigant’s expectation of success is to begin with historical win rates as a

baseline, and then adjust likelihood of success upward or downward based on the strength of the

case at hand relative to prior cases. In re Androgel Antitrust Lit. (No. II), 2018 WL 2984873, at

*6 (finding a patent litigation expert’s analysis “reliable” where he “began his analysis by using

two studies available at the time of the settlement to assess what the average outcomes were in

patent cases” and “then examined the merits of the underlying patent litigation in this case to

determine whether [the brand company’s] position was stronger or weaker than the average

Hatch-Waxman plaintiff”).

        Although Forest argues that evidence of the statistical studies is prejudicial, it fails to

explain why such evidence is unfairly prejudicial in an antitrust case, as contrasted from a patent

infringement case. The distinction is important. Given that the beliefs of a reasonable litigant

are a central issue in this antitrust case and it is undisputed that these statistical studies are highly

probative of that issue, it would be unfairly prejudicial to Plaintiffs to exclude evidence of the




                                                   10
       Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 14 of 16



studies. Reasonable litigants (and undoubtedly Forest) know that patent owners lose patent cases

far more often than they win them. Excluding the statistical studies would enable the jury to

labor under the misimpression that patent owners believe they are on average favorites to win,

when in fact all sophisticated patent owners know the reverse is true.

        Even if Forest had identified some purported “unfair prejudice” from the statistical

studies in the context of this antitrust case – and Forest has not – it could not possibly

“substantially outweigh[]” the indisputably highly probative value of the statistical studies in

establishing the beliefs of a reasonable litigant regarding likelihood of success as required for

exclusion under Rule 403. Fed. R. Evid. 403. This is particularly the case in the Second Circuit,

which maximizes the probative value and minimizes the prejudicial value in applying Rule 403.

United States v. Monsalvatge, 850 F.3d 483, 494 (2d Cir.), cert. denied, 138 S. Ct. 280, (2017)

(“[I]n reviewing a district court’s Rule 403 ruling, we generally maximiz[e] [the evidence’s]

probative value and minimiz[e] its prejudicial value.”) (internal quotations omitted).

III.    CONCLUSION

        For the foregoing reasons, Plaintiffs request that this Court deny Forest’s motion in

limine No. 2.




                                                 11
    Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 15 of 16



Dated: June 14, 2019                          Respectfully Submitted:

                                                /s/ Dan Litvin
 David F. Sorensen                              Bruce E. Gerstein
 Ellen T. Noteware                              Joseph Opper
 Daniel C. Simons                               Kimberly M. Hennings
 Nick Urban                                     Dan Litvin
 Berger Montague PC                             Garwin Gerstein & Fisher LLP
 1818 Market Street – Suite 3600                88 Pine Street, 10th Floor
 Philadelphia, PA 19103                         New York, NY 10005
 (215) 875-3000                                 Tel: (212) 398-0055
 (215) 875-4604 (fax)                           Fax: (212) 764-6620
 dsorensen@bm.net                               bgerstein@garwingerstein.com
 enoteware@bm.net                               jopper@garwingerstein.com
 dsimons@bm.net                                 khennings@garwingerstein.com
 nurban@bm.net                                  dlitvin@garwingerstein.com

 Peter Kohn                                     David C. Raphael, Jr.
 Joseph T. Lukens                               Erin R. Leger
 Faruqi & Faruqi, LLP                           Smith Segura & Raphael, LLP
 1617 John F Kennedy Blvd., Suite 1550          3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                         Alexandria, LA 71303
 (215) 277-5770                                 Tel: (318) 445-4480
 (215) 277-5771 (fax)                           Fax: (318) 487-1741
 pkohn@faruqilaw.com                            draphael@ssrllp.com
 jlukens@faruqilaw.com                          eleger@ssrllp.com

                                                Stuart E. Des Roches
                                                Andrew W. Kelly
                                                Odom & Des Roches, LLC
                                                650 Poydras Street, Suite 2020
                                                New Orleans, LA 70130
                                                Tel: (504) 522-0077
                                                Fax: (504) 522-0078
                                                stuart@odrlaw.com
                                                akelly@odrlaw.com

                                                Russ Chorush
                                                Heim Payne & Chorush, LLP
                                                1111 Bagby, Suite 2100
                                                Houston, TX 77002
                                                Tel: (713) 221-2000
                                                Fax: (713) 221-2021
                                                rchorush@hpcllp.com


                       Counsel for the Direct Purchaser Class Plaintiffs


                                              12
Case 1:15-cv-07488-CM-RWL Document 827 Filed 06/14/19 Page 16 of 16



                         CERTIFICATE OF SERVICE


 I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF system.


                                                     Respectfully submitted,

                                                     /s/ Dan Litvin
                                                     Dan Litvin




                                             1
